Case 2:20-cv-01437-ODW-AS Document 84-14 Filed 08/10/20 Page 1 of 2 Page ID #:2007




                         EXHIBIT M
   Case 2:20-cv-01437-ODW-AS Document 84-14 Filed 08/10/20 Page 2 of 2 Page ID #:2008


Jenira Velez

From:                                Deborah Mallgrave <DMallgrave@GGTrialLaw.com>
Sent:                                Wednesday, June 17, 2020 9:31 AM
To:                                  Geoff Neri
Subject:                             Martin v. LLDM, et al.: Service on Rahel Garcia


Geoff,

I’m just following up on our conversation regarding service of the summons and complaint on your client Rahel
Garcia. Can you let me know if you are authorized to accept service on her behalf?

Thank you,
Deb

Deborah S. Mallgrave
Partner
601 South Figueroa Street, 30th Floor | Los Angeles, California 90017
650 Town Center Drive, Suite 1700 | Costa Mesa, California 92626
Tel 949.383.2790 | Fax 949.383.2801
DMallgrave@GGTrialLaw.com | www.GGTrialLaw.com




                                                                  1
